DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

THIS ACTION IS MADE FINAL.
	This office action is in response to communication(s) filed on 9/27/22. 
There are a total of 11 claims pending in this application; of the original 14 claims, claims 1-8 and 12-14 have been amended; claims 9-11have been canceled; no claims have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-9, 11-12, and 14 rejected under 35 U.S.C. 103 as being unpatentable over Ichida et al. (US 20130227268).

	As to claim 5 Ichida teaches:

a non-volatile memory device including a temperature sensor and a memory; ([0115-0116]) 

a memory controller connected to the non-volatile memory device, (Fig 1 element 5 and [0058])

wherein the non-volatile memory device is configured to: 
in response to receiving a first command ([0071] the examiner interprets the write command as the first command) or a second command, perform a temperature measurement with the temperature sensor to update a temperature measurement value in the memory, ([0146], [0156] the examiner interprets the command issued by the control circuit after a timeout as the second command – result is stored in the temperature management section 51d) 

in response to receiving a third command, output the temperature measurement value updated in the memory, ([0148-0150] the examiner interprets the compare as the third instruction – it is obvious that for the measured temperature to be compared it must be output from its storage location)

wherein the memory controller includes a timer configured to notify a timeout when a predetermined time elapsed, ([0146], [0156], [0251])

wherein the memory controller is configured to: 
issue the first command to cause the non-volatile memory device to perform the temperature measurement to update the temperature measurement value in the memory, ([0187] the controller CPU issues write and temp control commands)

issue the second command to cause the non-volatile memory device to perform the temperature measurement to update the temperature measurement value in the memory, in response to the timer notifying the timeout when an elapsed time from a last issuance of the first command reaches the predetermined time, ([0146], [0156], [0251] the examiner interprets the command issued by the control circuit after a timeout as the second command – result is stored in the temperature management section 51d)

issue the third command to receive from the non-volatile memory device the temperature measurement value updated in the memory ([0148-0150] the examiner interprets the compare as the third instruction)

	As to claim 7 Ichida teaches:

wherein the storage device includes a NAND flash memory. ([0058])

	As to claim 8 Ichida teaches:

wherein the memory controller is configured to issue an access command including at least one of data writing, data reading, or data erasing. ([0251] a write command is an access command)

Claims 2, 6, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ichida et al. (US 20130227268) in view of Palmer (US 20200210107).

As to claim 6, Ichida teaches all of the claimed limitations of claim 1 as above. Ichida further teaches:

wherein the storage device comprises a plurality of storage units, ([0058])

wherein the memory controller is configured to, when the timeout is notified by one of the plurality of timers, issue a command for updating the temperature measurement value to the storage unit corresponding to the one of the plurality of timers. ([0251]) Ichida doesn’t explicitly teach: ”wherein the timer comprises a plurality of timers, wherein a respective one of the plurality of timers is provided in a corresponding one of the plurality of storage units” Palmer teaches:

wherein the timer comprises a plurality of timers, wherein a respective one of the plurality of timers is provided in a corresponding one of the plurality of storage units ([0058-0059] teaches a timer per memory die – when the timer expires an action (die is deactivated) is taken)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ichida and Palmer. The motivation would have been to reduce power and enhance operation by providing finer control by taking action per die, based on per die (storage unit) temperatures and therefore not affect the whole system operation.
	Claims 1-4, and 12-14 are the controller and method equivalents of claims 5-8 and are rejected using the same reasoning.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant’s arguments (on pages 9-10) with regard to the independent claim(s) 1, 5 and 12 rejected under 35 U.S.C. 103 that the Ichida reference does not teach/suggest the claimed feature “[issuing] the second command to cause the non-volatile memory device to perform the temperature measurement to update the temperature measurement value in the memory, in response to the timer notifying the timeout when an elapsed time from a last issuance of the first command reaches the predetermined time,” ; applicant's arguments have fully been considered, but are not found to be persuasive.
The examiner respectfully disagrees. The applicant doesn’t supply any reasoning as to why the Ichida reference doesn’t teach the above quoted limitation. The applicant just states their interpretation of what Ichida teaches in the previously cited paragraph 251 and then states that this doesn’t teach the cited limitation. Ichida teaches in the previously cited paragraph 25 that if a write doesn’t occur within a predetermined length of time then “the temperature controller 51e causes each temperature sensor 9 to measure the temperature of each NAND chip 2c. Then, the measurement result (temperature information) of each temperature sensor 9 is held in the temperature table (for each chip) of the temperature management section 51d…” The examiner interprets this the same as the claimed limitation. That is, after a timeout period when due to write command (the first command) not being performed, the controller causes each NAND chip’s temperature to be measured (second command) and stored. Additionally, paragraph 146 teaches measuring the temperature of the SSD after a certain period of time has passed (timeout occurs) independent of how long it has been since a write command.

Applicant’s arguments that the dependent claims are allowable as they depend from allowable independent claims are moot since the independent claims stand rejected.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T MODO whose telephone number is (571)270-7129.  The examiner can normally be reached on M-TH, 8 AM-6 PM, F 4 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. MODO
Examiner
Art Unit 2181

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181